     Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 1 of 23 Page ID #:292




 1     MICHAEL N. FEUER, City Attorney
       JAMES P. CLARK, Chief Deputy City Attorney (SBN 64780)
 2
       GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
 3     JESSICA MARIANI, Deputy City Attorney (SBN 280748)
       200 North Main Street, 6th Floor, City Hall East
 4
       Los Angeles, CA 90012
 5     Telephone: (213) 978-6952
       Facsimile: (213) 978-7011
 6
       Email:     jessica.mariani@lacity.org
 7
       Attorneys for Defendant
 8
 9                               UNITED STATES DISTRICT COURT
10                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                      WESTERN DIVISION
12     REBECCA COOLEY, BENJAMIN                   Case No. 2:18-cv-09053-CAS-PLA
13     HUBERT and CASIMIR ZARODA,                 Hon. Christina A. Snyder
       individually and on behalf of a class of
14     similarly situated persons,                DEFENDANT’S ANSWER TO
                                                  PLAINTIFFS’ SECOND AMENDED
15                 Plaintiffs,                    COMPLAINT;
16                        v.
                                                  DEMAND FOR JURY TRIAL
17     THE CITY OF LOS ANGELES, a
       municipal entity; Does 1-10,
18                                                Action filed: October 21, 2018
                   Defendants.
19
20
21
22
23
24
25
26
27
28

            DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 2 of 23 Page ID #:293



 1           Defendant City of Los Angeles (“Defendant” or “City”) hereby answers Plaintiffs’
 2     Second Amended Complaint (“SAC”) as follows:
 3                                    JURISDICTION AND VENUE
 4           1.     In response to paragraph 1, Defendant admits that this action purports to be
 5     one for declaratory relief and damages pursuant to 42 U.S.C. § 1983 based upon alleged
 6     violations of Plaintiffs’ rights under the Fourth and Fourteenth Amendments to the
 7     United States Constitution and analogous California constitutional and statutory law.
 8     Defendant admits that this Court has jurisdiction over the federal claims alleged in the
 9     SAC pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1343, 42 U.S.C. § 1983, and 28 U.S.C.
10     §§ 2201 and 2202. Defendant admits that this Court has supplemental jurisdiction over
11     the state claims alleged in the SAC pursuant to 28 U.S.C. § 1367.
12           2.     In response to paragraph 2, Defendant admits that it resides in the Central
13     District, and that the events and conduct underlying Plaintiffs’ SAC occurred in the
14     Central District. Defendant lacks knowledge or information sufficient to form a belief as
15     to the truth of the allegations concerning where other parties reside, and on that basis,
16     denies all such allegations.
17                                    PRELIMINARY STATEMENT
18           3.     In response to paragraph 3, Defendant admits that in 2012, the Ninth Circuit
19     issued an opinion in Lavan v. City of Los Angeles, 693 F.3d 1022 (9th Cir. 2012), and
20     that the opinion addressed a preliminary injunction in the Skid Row district of Los
21     Angeles and a prior version of Los Angeles Municipal Code § 56.11. To the extent the
22     allegations of Paragraph 3 seek to characterize or quote from the opinion, Defendant
23     responds that the opinion is a document that speaks for itself such that no response is
24     required, and Defendant expressly denies the allegations to the extent that they are
25     inconsistent with that document.
26           4.     In response to paragraph 4, Defendant admits that a District Court issued an
27     injunction in Mitchell v. City of Los Angeles, No. 16-cv-01750 SJO (GJS) (C.D. Cal.
28     2016). To the extent the allegations of Paragraph 4 seek to characterize the order issuing
                                          1
             DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 3 of 23 Page ID #:294



 1     that injunction, Defendant responds that the order is a document that speaks for itself
 2     such that no response is required, and Defendant expressly denies the allegations to the
 3     extent that they are inconsistent with that document.
 4           5.     In response to paragraph 5, Defendant denies each and every allegation
 5     contained therein.
 6                                               PARTIES
 7           6.     In response to paragraph 6, Defendant lacks knowledge or information
 8     sufficient to form a belief as to the truth of the allegations, and on that basis, denies all
 9     allegations contained therein.
10           7.     In response to paragraph 7, Defendant lacks knowledge or information
11     sufficient to form a belief as to the truth of the allegations, and on that basis, denies all
12     allegations contained therein.
13           8.     In response to paragraph 8, Defendant lacks knowledge or information
14     sufficient to form a belief as to the truth of the allegations, and on that basis, denies all
15     allegations contained therein.
16           9.     In response to paragraph 9, Defendant lacks knowledge or information
17     sufficient to form a belief as to the truth of the allegations, and on that basis, denies all
18     allegations contained therein.
19           10.    In response to paragraph 10, Defendant lacks knowledge or information
20     sufficient to form a belief as to the truth of the allegations, and on that basis, denies all
21     allegations contained therein.
22           11.    In response to paragraph 11, Defendant lacks knowledge or information
23     sufficient to form a belief as to the truth of the allegations, and on that basis, denies all
24     allegations contained therein.
25           12.    In response to paragraph 12, Defendant lacks knowledge or information
26     sufficient to form a belief as to the truth of the allegations, and on that basis, denies all
27     allegations contained therein.
28           13.    In response to paragraph 13, Defendant lacks knowledge or information
                                          2
             DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 4 of 23 Page ID #:295



 1     sufficient to form a belief as to the truth of the allegations, and on that basis, denies all
 2     allegations contained therein.
 3           14.    In response to paragraph 14, Defendant lacks knowledge or information
 4     sufficient to form a belief as to the truth of the allegations, and on that basis, denies all
 5     allegations contained therein.
 6           15.    In response to paragraph 15, Defendant lacks knowledge or information
 7     sufficient to form a belief as to the truth of the allegations, and on that basis, denies all
 8     allegations contained therein.
 9           16.    In response to paragraph 16, Defendant admits that the City of Los Angeles
10     is a municipal entity organized under the laws of the State of California with the capacity
11     to sue and be sued. Defendant states that the remaining allegations are legal arguments
12     and/or conclusions to which no response is required. To the extent a response is deemed
13     required, Defendant denies each and every allegation contained therein.
14           17.    In response to paragraph 17, Defendant states that the allegations therein are
15     legal arguments and/or conclusions to which no response is required. To the extent a
16     response is deemed required, Defendant denies each and every allegation contained
17     therein.
18           18.    In response to Paragraph 18, Defendant admits that Plaintiffs purport to sue
19     DOES 1 through 10 by fictitious names. Defendant lacks knowledge or information
20     sufficient to form a belief as to the truth of the remaining allegations, and on that basis,
21     denies all allegations contained therein.
22                                                 FACTS
23           19.    In response to paragraph 19, Defendant admits that employees of the City of
24     Los Angeles arrived at the area of 3rd Avenue and Rose Avenue in Venice on the
25     morning of September 15, 2017 and thereafter, members of the Los Angeles Sanitation
26     Watershed Protection Division assigned to an Operation Healthy Streets detail conducted
27     a noticed clean-up of the public rights-of-way and access areas in the area of 3rd Avenue
28     and Rose Avenue. Defendant denies each and every remaining allegation.
                                          3
             DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 5 of 23 Page ID #:296



 1           20.    In response to paragraph 20, Defendant admits that consistently, for over
 2     two years, the City has posted signs prior to scheduled area cleanings to provide advance
 3     notice of cleanings. Defendant denies each and every remaining allegation.
 4           21.    In response to paragraph 21, Defendant admits that prior to September 15,
 5     2017, copies of a notice of the upcoming cleaning were posted in Venice, including in
 6     the area in and around the intersection of 3rd Avenue and Rose Avenue. Defendant
 7     denies each and every remaining allegation.
 8           22.    In response to paragraph 22, Defendant denies each and every allegation
 9     contained therein.
10           23.    In response to paragraph 23, Defendant lacks knowledge or information
11     sufficient to form a belief as to the truth of the allegations, and on that basis, denies all
12     allegations contained therein.
13           24.    In response to paragraph 24, Defendant lacks knowledge or information
14     sufficient to form a belief as to the truth of the allegations, and on that basis, denies all
15     allegations contained therein.
16           25.    In response to paragraph 25, Defendant admits that, on the morning of
17     September 15, 2017, City employees began taping off the noticed clean-up area in
18     Venice, including the intersection of 3rd Avenue and Rose Avenue, prior to conducting a
19     noticed cleaning. Defendant denies each and every remaining allegation.
20           26.    In response to paragraph 26, Defendant lacks knowledge or information
21     sufficient to form a belief as to the truth of the allegation that Plaintiffs Cooley and
22     Hubert left their property on 3rd Avenue while they went to eat breakfast at Bread and
23     Rose Café, and on that basis, denies such allegation. Defendant denies each and every
24     remaining allegation.
25           27.    In response to paragraph 27, Defendant lacks knowledge or information
26     sufficient to form a belief as to the truth of the allegations, and on that basis, denies each
27     and every allegation contained therein.
28           28.    In response to paragraph 28, Defendant denies each and every allegation
                                          4
             DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 6 of 23 Page ID #:297



 1     contained therein.
 2           29.     In response to paragraph 29, Defendant admits that City employees taped
 3     off the noticed clean-up area in Venice, including the intersection of 3rd Avenue and
 4     Rose Avenue, prior to conducting a noticed cleaning. Defendant denies each and every
 5     remaining allegation.
 6           30.     In response to paragraph 30, Defendant admits that individuals were
 7     permitted to retrieve property from Rose Avenue. Defendant denies each and every
 8     remaining allegation.
 9           31.     In response to paragraph 31, Defendant denies each and every allegation
10     contained therein.
11           32.     In response to paragraph 32, Defendant denies each and every allegation
12     contained therein.
13           33.     In response to paragraph 33, Defendant denies each and every allegation
14     contained therein.
15           34.     In response to paragraph 34, Defendant lacks knowledge or information
16     sufficient to form a belief as to the truth of the allegations regarding the worth of Mr.
17     Zaroda’s transit pass and that “Mr. Zaroda understood he could not replace the transit
18     pass until the next six-month period, when he could apply for the pass again” and on that
19     basis, denies such allegations. Defendant denies each and every remaining allegation.
20           35.     In response to paragraph 35, Defendant denies each and every allegation
21     contained therein.
22           36.     In response to paragraph 36, Defendant denies each and every allegation
23     contained therein.
24           37.     In response to paragraph 37, Defendant admits that information was made
25     available to Plaintiffs regarding retrieval of property that was placed in a secure storage
26     facility located at 507 Towne Avenue, Los Angeles, CA 90013, including by way of
27     posting notices providing such information. Defendant denies each and every remaining
28     allegation.
                                          5
             DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 7 of 23 Page ID #:298



 1                                      MONELL ALLEGATIONS
 2           38.       In response to paragraph 38, Defendant realleges and incorporates by
 3     reference each of its responses set forth in the preceding paragraphs as though set forth
 4     fully herein.
 5           39.       In response to paragraph 39, Defendant states that the allegations therein are
 6     legal arguments and/or conclusions to which no response is required. To the extent a
 7     response is deemed required, Defendant denies each and every allegation contained
 8     therein.
 9           40.       In response to paragraph 40, Defendant states that the allegations therein are
10     legal arguments and/or conclusions to which no response is required. To the extent a
11     response is deemed required, Defendant denies each and every allegation contained
12     therein.
13           41.       In response to paragraph 41, Defendant states that Los Angeles Municipal
14     Code § 56.11 is contained in a document that speaks for itself such that no response is
15     required, and allegations regarding what that law requires are legal arguments and/or
16     conclusions to which no response is required. To the extent a response is deemed
17     required, Defendant denies each and every allegation contained therein.
18           42.       In response to paragraph 42, Defendant denies each and every allegation
19     contained therein.
20           43.       In response to paragraph 43, Defendant denies each and every allegation
21     contained therein.
22           44.       In response to paragraph 44, Defendant states that the court opinions in
23     Lavan v. City of Los Angeles, 693 F.3d 1022 (9th Cir. 2012) and Mitchell v. City of Los
24     Angeles, 2:16-cv-01750 (C.D. Cal. 2016) are documents that speak for themselves such
25     that no response is required, and the remaining allegations are legal arguments and/or
26     conclusions to which no response is required. To the extent a response is deemed
27     required, Defendant denies each and every allegation contained therein.
28
                                          6
             DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 8 of 23 Page ID #:299



 1                                      CLASS ALLEGATIONS
 2           45.    In response to paragraph 45, Defendant admits that the complaint purports
 3     to assert claims on behalf of a putative class action for declaratory relief and damages.
 4     Defendant denies each and every remaining allegation.
 5           46.    In response to paragraph 46, Defendant denies each and every allegation
 6     contained therein.
 7           47.    In response to paragraph 47, Defendant states that the allegations therein are
 8     legal arguments and/or conclusions to which no response is required. To the extent a
 9     response is deemed required, Defendant denies each and every allegation contained
10     therein.
11           48.    In response to paragraph 48, Defendant states that the allegations therein are
12     legal arguments and/or conclusions to which no response is required. To the extent a
13     response is deemed required, Defendant denies each and every allegation contained
14     therein.
15           49.    In response to paragraph 49, Defendant states that the allegations therein are
16     legal arguments and/or conclusions to which no response is required. To the extent a
17     response is deemed required, Defendant denies each and every allegation contained
18     therein.
19           50.    In response to paragraph 50, Defendant states that the allegations therein are
20     legal arguments and/or conclusions to which no response is required. To the extent a
21     response is deemed required, Defendant denies each and every allegation contained
22     therein.
23           51.    In response to paragraph 51, lacks knowledge or information sufficient to
24     form a belief as to the truth of the allegations, and on that basis, denies all allegations
25     contained therein.
26                     EXHAUSTION OF ADMINISTRATIVE REMEDIES
27            52. In response to paragraph 52, Defendant admits that counsel for Plaintiffs
28     submitted a letter that purported to be a claim “filed on behalf of Benjamin Hubert and
                                          7
             DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
     Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 9 of 23 Page ID #:300



 1     Rebecca Cooley and all similarly situation individuals in the vicinity of 3rd and Rose on
 2     September 15, 2017,” and that the claims – identified by the City as Claim Nos. C18-
 3     04050 and C18-04052 – were denied by the City on April 23, 2018. Defendant denies
 4     each and every remaining allegation.
 5                                     FIRST CAUSE OF ACTION
 6           53.       In response to paragraph 53, Defendant realleges and incorporates by
 7     reference each of its responses set forth in the preceding paragraphs as though set forth
 8     fully herein.
 9           54.       In response to paragraph 54, Defendant states that the allegations therein are
10     legal arguments and/or conclusions to which no response is required. To the extent a
11     response is deemed required, Defendant denies each and every allegation contained
12     therein.
13           55.       In response to paragraph 55, Defendant states that the allegations therein are
14     legal arguments and/or conclusions to which no response is required. To the extent a
15     response is deemed required, Defendant denies each and every allegation contained
16     therein.
17           56.       In response to paragraph 56, Defendant states that the allegations therein are
18     legal arguments and/or conclusions to which no response is required. To the extent a
19     response is deemed required, Defendant denies each and every allegation contained
20     therein.
21           57.       In response to paragraph 57, Defendant states that the allegations therein are
22     legal arguments and/or conclusions to which no response is required. To the extent a
23     response is deemed required, Defendant denies each and every allegation contained
24     therein.
25                                    SECOND CAUSE OF ACTION
26           58.       In response to paragraph 58, Defendant realleges and incorporates by
27     reference each of its responses set forth in the preceding paragraphs as though set forth
28     fully herein.
                                          8
             DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 10 of 23 Page ID #:301



 1         59.       In response to paragraph 59, Defendant states that the allegations therein are
 2   legal arguments and/or conclusions to which no response is required. To the extent a
 3   response is deemed required, Defendant denies each and every allegation contained
 4   therein.
 5         60.       In response to paragraph 60, Defendant states that the allegations therein are
 6   legal arguments and/or conclusions to which no response is required. To the extent a
 7   response is deemed required, Defendant denies each and every allegation contained
 8   therein.
 9         61.       In response to paragraph 61, Defendant states that the allegations therein are
10   legal arguments and/or conclusions to which no response is required. To the extent a
11   response is deemed required, Defendant denies each and every allegation contained
12   therein.
13                                   THIRD CAUSE OF ACTION
14         62.       In response to paragraph 62, Defendant realleges and incorporates by
15   reference each of its responses set forth in the preceding paragraphs as though set forth
16   fully herein.
17         63.       In response to paragraph 63, Defendant responds that Title II of the
18   Americans with Disabilities Act, 42 U.S.C. § 12132, is contained in a document that
19   speaks for itself such that no response is required, and to the extent the allegations
20   attempt to characterize the law, they are legal arguments and/or conclusions to which no
21   response is required. To the extent a response is deemed required, Defendant denies the
22   allegations to the extent they misquote the language of the statute.
23         64.       In response to paragraph 64, Defendant states that the allegations therein are
24   legal arguments and/or conclusions to which no response is required. To the extent a
25   response is deemed required, Defendant admits that it is a public entity within the
26   meaning of Title II of the Americans with Disabilities Act (“ADA”), and that it provided
27   certain programs, services, or activities to the public, and Defendant denies each and
28   every remaining allegation.
                                        9
           DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 11 of 23 Page ID #:302



 1         65.    In response to paragraph 65, Defendant states that the allegations therein are
 2   legal arguments and/or conclusions to which no response is required. To the extent a
 3   response is deemed required, Defendant lacks knowledge or information sufficient to
 4   form a belief as to the truth of the allegations concerning whether plaintiff Cooley and
 5   similarly situated putative class members were qualified individuals within the meaning
 6   of Title II of the ADA, and on that basis, denies all such allegations. Defendant admits
 7   that the Los Angeles Homelessness Services Authority (“LAHSA”) is an independent,
 8   joint powers authority, and that LAHSA coordinates locally an annual Point-in-Time
 9   count of people experiencing homelessness in the Los Angeles Continuum of Care.
10   Defendant denies each and every remaining allegation.
11         66.    In response to paragraph 66, Defendant states that the allegations therein are
12   legal arguments and/or conclusions to which no response is required. To the extent a
13   response is deemed required, Defendant denies each and every allegation contained
14   therein.
15         67.    In response to paragraph 67, Defendant states that the allegations therein are
16   legal arguments and/or conclusions to which no response is required. To the extent a
17   response is deemed required, Defendant denies each and every allegation contained
18   therein.
19         68.    In response to paragraph 68, Defendant states that the allegations therein are
20   legal arguments and/or conclusions to which no response is required. To the extent a
21   response is deemed required, Defendant denies each and every allegation contained
22   therein.
23         69.    In response to paragraph 69, Defendant denies each and every allegation
24   contained therein.
25         70.    In response to paragraph 70, Defendant denies each and every allegation
26   contained therein.
27         71.    In response to paragraph 71, Defendant states that the allegations therein are
28   legal arguments and/or conclusions to which no response is required. To the extent a
                                       10
           DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 12 of 23 Page ID #:303



 1   response is deemed required, Defendant denies each and every allegation contained
 2   therein.
 3         72.       In response to paragraph 72, Defendant states that 28 C.F.R. § 35.130(b)(7)
 4   is contained in a document that speaks for itself such that no response is required, and
 5   that the remaining allegations are legal arguments and/or conclusions to which no
 6   response is required. To the extent a response is deemed required, Defendant denies
 7   each and every allegation contained therein.
 8         73.       In response to paragraph 73, Defendant states that the allegations therein are
 9   legal arguments and/or conclusions to which no response is required. To the extent a
10   response is deemed required, Defendant denies each and every allegation contained
11   therein.
12         74.       In response to paragraph 74, Defendant states that the allegations therein are
13   legal arguments and/or conclusions to which no response is required. To the extent a
14   response is deemed required, Defendant denies each and every allegation contained
15   therein.
16         75.       In response to paragraph 75, Defendant states that the allegations therein are
17   legal arguments and/or conclusions to which no response is required. To the extent a
18   response is deemed required, Defendant denies each and every allegation contained
19   therein.
20                                 FOURTH CAUSE OF ACTION
21         76.       In response to paragraph 76, Defendant realleges and incorporates by
22   reference each of its responses set forth in the preceding paragraphs as though set forth
23   fully herein.
24         77.       In response to paragraph 77, Defendant denies each and every allegation
25   contained therein.
26         78.       In response to paragraph 78, Defendant states that the allegations therein are
27   legal arguments and/or conclusions to which no response is required. To the extent a
28   response is deemed required, Defendant denies each and every allegation contained
                                       11
           DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 13 of 23 Page ID #:304



 1   therein.
 2         79.       In response to paragraph 79, Defendant lacks knowledge or information
 3   sufficient to form a belief as to the truth of the allegations, and on that basis, denies all
 4   allegations contained therein.
 5         80.       In response to paragraph 80, Defendant states that the allegations therein are
 6   legal arguments and/or conclusions to which no response is required. To the extent a
 7   response is deemed required, Defendant denies each and every allegation contained
 8   therein.
 9                                   FIFTH CAUSE OF ACTION
10         81.       In response to paragraph 81, Defendant realleges and incorporates by
11   reference each of its responses set forth in the preceding paragraphs as though set forth
12   fully herein.
13         82.       In response to paragraph 82, Defendant states that the allegations therein are
14   legal arguments and/or conclusions to which no response is required. To the extent a
15   response is deemed required, Defendant denies each and every allegation contained
16   therein.
17         83.       In response to paragraph 83, Defendant states that Cal. Civ. Code § 2080 et
18   seq. is contained in a document that speaks for itself such that no response is required.
19   To the extent a response is deemed required, Defendant denies each and every allegation
20   contained therein.
21                             PLAINTIFFS’ PRAYER FOR RELIEF
22         84.       In response to Plaintiffs’ prayer for relief paragraphs 1-4, Defendant denies
23   each and every allegation contained therein.
24
25
26
27
28
                                       12
           DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 14 of 23 Page ID #:305



 1                        DEFENDANT’S AFFIRMATIVE DEFENSES
 2         Defendant hereby asserts the following as separate and distinct affirmative
 3   defenses:
 4                             FIRST AFFIRMATIVE DEFENSE
 5                                  (Failure To State A Claim)
 6         The SAC, and all claims asserted therein, is barred in whole or in part because the
 7   SAC fails to state facts sufficient to state a claim against Defendant upon which relief
 8   may be granted.
 9                           SECOND AFFIRMATIVE DEFENSE
10                                   (Government Immunity)
11         The SAC, and all claims asserted therein, are barred in whole or in part because
12   Defendant is immune from liability for injury or damages to Plaintiffs, if any, pursuant
13   to immunities, including, without limitation, those set forth in California Government
14   Code sections 815, et seq.
15                            THIRD AFFIRMATIVE DEFENSE
16                     (Government Immunity – Cal. Gov. Code § 815.6)
17         The SAC, and all claims asserted therein, are barred in whole or in part because
18   Defendant is immune from liability for injury or damages to Plaintiffs, if any, resulting
19   from failure to discharge any mandatory duties because reasonable diligence was
20   exercised to discharge any such duties. See Cal. Gov. Code § 815.6.
21                           FOURTH AFFIRMATIVE DEFENSE
22                     (Government Immunity – Cal. Gov. Code § 818.2)
23         The SAC, and all claims asserted therein, are barred in whole or in part because
24   Defendant is immune from liability for injury or damages to Plaintiffs, if any, resulting
25   from adoption or failure to adopt an enactment or failure to enforce any law. See Cal.
26   Gov. Code § 818.2.
27
28
                                      13
          DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 15 of 23 Page ID #:306



 1                              FIFTH AFFIRMATIVE DEFENSE
 2                     (Government Immunity – Cal. Gov. Code § 820.2)
 3         The SAC, and all claims asserted therein, are barred in whole or in part because
 4   Defendant is immune from liability for injury or damages to Plaintiffs, if any, resulting
 5   from an exercise of discretion vested in a public employee, regardless of whether such
 6   discretion was abused. See Cal. Gov. Code §§ 815(a), 815.2(b), 820.2.
 7                              SIXTH AFFIRMATIVE DEFENSE
 8                     (Government Immunity – Cal. Gov. Code § 820.4)
 9         The SAC, and all claims asserted therein, are barred in whole or in part because
10   Defendant is immune from liability for any injury or damages to Plaintiffs, if any,
11   resulting from any act or omission in the execution or enforcement of any law while
12   exercising due care. See Cal. Gov. Code §§ 815(a), 815.2(b), 820.4.
13                           SEVENTH AFFIRMATIVE DEFENSE
14                     (Government Immunity – Cal. Gov. Code § 820.6)
15         The SAC, and all claims asserted therein, are barred in whole or in part because
16   Defendant is immune for injury or damages resulting from acts done in good faith and
17   without malice under the apparent authority of an enactment, even though said
18   enactment may be unconstitutional, invalid, or inapplicable. See Cal. Gov. Code §§
19   815(a), 815.2(b), 820.6.
20                              EIGHTH AFFIRMATIVE DEFENSE
21                                    (Separation of Powers)
22         The SAC, and all claims asserted therein, are barred to the extent the relief
23   Plaintiffs seek would vest the judiciary with the power, right, or ability to expend public
24   funds and/or deprive Defendant’s legislative branch of the right to exercise its discretion
25   to expend public funds.
26                              NINTH AFFIRMATIVE DEFENSE
27                                     (No Monell Liability)
28         The SAC is barred in part because the SAC fails to state a federal civil rights
                                      14
          DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 16 of 23 Page ID #:307



 1   claim against Defendant under the doctrine announced in Monell v. Department of Social
 2   Services, 436 U.S. 658 (1978).
 3                            TENTH AFFIRMATIVE DEFENSE
 4                         (Failure To Comply With Tort Claims Act)
 5         The SAC’s state law claims are barred by Plaintiffs’ failure to precede the action
 6   with a claim in compliance with the Tort Claims Act, including, without limitation,
 7   Government Code Sections 910, 911.2, 945.4, 954.6, and 950.2, and any other
 8   applicable procedures relating to the filing of their government claim.
 9                          ELEVENTH AFFIRMATIVE DEFENSE
10                                    (No Vicarious Liability)
11         The SAC, and all claims asserted therein, are barred in whole or in part because
12   Defendant is immune from liability for any injury or damages to Plaintiffs, if any, by
13   way of vicarious liability, respondeat superior, or other doctrine of similar effect, where
14   the public employee whose conduct allegedly caused the injury or damages is not liable
15   or is immune from liability, or Defendant is otherwise not legally responsible for the acts
16   and/or omissions of the employee.
17                          TWELFTH AFFIRMATIVE DEFENSE
18                                          (Good Faith)
19         The SAC, and all claims asserted therein, are barred in whole or in part because all
20   actions by Defendant and its employees or agents were carried out in good faith and with
21   the reasonable belief that such actions were valid, necessary, and constitutionally proper.
22                        THIRTEENTH AFFIRMATIVE DEFENSE
23                                (State Law Provides Remedy)
24         The SAC is barred in part because state law provides a remedy for the destruction
25   of personal property by a government employee. See Hudson v. Palmer, 468 U.S. 517
26   (1984).
27
28
                                       15
           DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 17 of 23 Page ID #:308



 1                         FOURTEENTH AFFIRMATIVE DEFENSE
 2                               (Action Taken In Public Interest)
 3         The SAC is barred in part because it fails to state a claim for violation of the
 4   Fourth or Fourteenth Amendments because Defendant’s actions taken to abate a public
 5   nuisance resulted in only seizure and/or destruction of property constituting health and
 6   safety hazards or threats injurious to the public.
 7                          FIFTEENTH AFFIRMATIVE DEFENSE
 8                                     (Qualified Immunity)
 9         Defendant is informed and believes, and on that basis alleges, that defendants
10   named in the SAC as DOES 1-10 are immune from liability in this action on the basis of
11   qualified immunity because the actions of the individual DOE defendants did not violate
12   clearly established constitutional or statutory rights of which a reasonable person would
13   have known.
14                          SIXTEENTH AFFIRMATIVE DEFENSE
15                                    (Statute of Limitations)
16         The SAC, and all claims asserted therein, fail to the extent they are barred in
17   whole or in part by the applicable statutes of limitations, including, without limitation,
18   California Code of Civil Procedure section 335.1, California Government Code section
19   11135, and Government Code section 911.2
20                         SEVENTEENTH AFFIRMATIVE DEFENSE
21                                             (Laches)
22         The SAC, and all claims asserted therein, are barred in whole or in part by the
23   doctrine of laches.
24                         EIGHTEENTH AFFIRMATIVE DEFENSE
25                                            (Waiver)
26         The SAC, and all claims asserted therein, are barred in whole or in part to the
27   extent Plaintiffs waived such claims.
28
                                       16
           DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 18 of 23 Page ID #:309



 1                           NINETEENTH AFFIRMATIVE DEFENSE
 2                                             (Consent)
 3         The SAC, and all claims asserted therein, are barred in whole or in part by the
 4   doctrine of consent.
 5                           TWENTIETH AFFIRMATIVE DEFENSE
 6                                            (Estoppel)
 7         The SAC, and all claims asserted therein, are barred in whole or in part by the
 8   doctrine of estoppel.
 9                       TWENTY-FIRST AFFIRMATIVE DEFENSE
10                                         (Unclean Hands)
11         The SAC, and all claims asserted therein, are barred in whole or in part by the
12   doctrine of unclean hands.
13                      TWENTY-SECOND AFFIRMATIVE DEFENSE
14                                      (Unjust Enrichment)
15         The SAC, and all claims asserted therein, are barred in whole or in part to the
16   extent that the relief sought would constitute an unjust enrichment of Plaintiffs to the
17   detriment of Defendant.
18                       TWENTY-THIRD AFFIRMATIVE DEFENSE
19                       (Failure To Exhaust Administrative Remedies)
20         The SAC, and all claims asserted therein, are barred in whole or in part to the
21   extent Plaintiffs failed to exhaust administrative remedies before filing a federal action.
22                      TWENTY-FOURTH AFFIRMATIVE DEFENSE
23                                       (No Discrimination)
24         The SAC is barred in part because Defendant has not discriminated against
25   Plaintiffs on the basis of any alleged disability.
26                       TWENTY-FIFTH AFFIRMATIVE DEFENSE
27                  (No Public Benefit or Access Denied Based on Disability)
28         The SAC is barred in part because Plaintiffs have not been denied access to, or the
                                       17
           DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 19 of 23 Page ID #:310



 1   benefits of, any program or service solely on the basis of any alleged disability, and
 2   Plaintiffs accordingly cannot state a prima facie case under the Americans with
 3   Disabilities Act (“ADA”). See 42 U.S.C. § 12131 et seq.
 4                       TWENTY-SIXTH AFFIRMATIVE DEFENSE
 5                                (No Intentional Discrimination)
 6         The SAC is barred in part because Defendant has not engaged in intentional
 7   discrimination, and its conduct has not constituted deliberate indifference to Plaintiffs’
 8   right to be free of discrimination based on alleged disabilities.
 9                     TWENTY-SEVENTH AFFIRMATIVE DEFENSE
10                                      (Reasonable Access)
11         The SAC is barred in part because Defendant provided reasonable access to its
12   services, programs, and activities.
13                      TWENTY-EIGHTH AFFIRMATIVE DEFENSE
14                      (Unnecessary and/or Unreasonable Modification)
15         The SAC is barred in part because Plaintiffs’ requested accommodation or
16   modifications of policies, practices or procedures are unreasonable, unnecessary, and/or
17   would constitute an undue hardship.
18                       TWENTY-NINTH AFFIRMATIVE DEFENSE
19                      (Undue Administrative and/or Financial Burden)
20         The SAC is barred in part to the extent that the relief sought by Plaintiff would
21   result in an undue financial or administrative burden.
22                          THIRTIETH AFFIRMATIVE DEFENSE
23                                  (No Denial or Interference)
24         The SAC is barred in part because Plaintiffs’ use and enjoyment of the City’s
25   facilities, services, programs, and activities was not denied or interfered with by
26   Defendant.
27
28
                                       18
           DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 20 of 23 Page ID #:311



 1                        THIRTY-FIRST AFFIRMATIVE DEFENSE
 2                                      (Privileged Conduct)
 3         The SAC, and all claims asserted therein, are barred in whole or in part to the
 4   extent Defendant’s acts were privileged under applicable statutes and case law.
 5                      THIRTY-SECOND AFFIRMATIVE DEFENSE
 6                                         (No Causation)
 7         The SAC, and all claims asserted therein, are barred in whole or in part because no
 8   acts or omissions by Defendant were the proximate or legal cause of any loss, injury, or
 9   damage to Plaintiffs.
10                       THIRTY-THIRD AFFIRMATIVE DEFENSE
11                                       (No Injury In Fact)
12         The SAC, and all claims asserted therein, are barred in whole or in part to the
13   extent Plaintiffs have not suffered any injury in fact.
14                      THIRTY-FOURTH AFFIRMATIVE DEFENSE
15                                  (Adequate Legal Remedies)
16         Plaintiffs are not entitled to any equitable relief to the extent Plaintiffs have
17   adequate legal remedies for alleged injury, if any.
18                        THIRTY-FIFTH AFFIRMATIVE DEFENSE
19                                          (Justification)
20         The SAC, and all claims asserted therein, are barred in whole or in part to the
21   extent that Defendant and its employees had legal justification for all alleged actions and
22   omissions.
23                        THIRTY-SIXTH AFFIRMATIVE DEFENSE
24                                     (Gift of Public Funds)
25         The SAC, and all claims asserted therein, are barred in whole or in part to the
26   extent that Plaintiffs seek damages that would constitute a gift of public funds for a
27   private purpose in violation of the California Constitution.
28
                                       19
           DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 21 of 23 Page ID #:312



 1                     THIRTY-SEVENTH AFFIRMATIVE DEFENSE
 2                                 (Failure to Mitigate Damages)
 3         The SAC, and all claims asserted therein, are barred in whole or in part to the
 4   extent that Plaintiffs failure to mitigate their damages.
 5                      THIRTY-EIGHTH AFFIRMATIVE DEFENSE
 6                                       (Lack of Standing)
 7         The SAC, and all claims asserted therein, are barred in whole or in part to the
 8   extent that Plaintiffs lack standing to assert the claims and/or seek the requested relief.
 9                       THIRTY-NINTH AFFIRMATIVE DEFENSE
10                              (Inadequate Class Representative)
11         The named plaintiffs in this purported class action are not adequate class
12   representatives, and are not representative of any class of putative plaintiffs.
13                          FORTIETH AFFIRMATIVE DEFENSE
14                                      (Lack of Numerosity)
15         This action is not appropriate for class action treatment because the proposed class
16   fails to meet the numerosity requirement of Federal Rule of Civil Procedure 23.
17                         FORTY-FIRST AFFIRMATIVE DEFENSE
18                                    (Lack of Commonality)
19         This action is not appropriate for class action treatment because the proposed class
20   fails to meet the commonality requirement of Federal Rule of Civil Procedure 23.
21                       FORTY-SECOND AFFIRMATIVE DEFENSE
22                                      (Lack of Typicality)
23         This action is not appropriate for class action treatment because the proposed class
24   fails to meet the typicality requirement of Federal Rule of Civil Procedure 23.
25                        FORTY-THIRD AFFIRMATIVE DEFENSE
26                                 (Lack of Common Questions)
27         This action is not appropriate for class action treatment because common
28   questions of law or fact do not predominate over individual questions in the proposed
                                       20
           DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 22 of 23 Page ID #:313



 1   class.
 2                         FORTY-FOURTH AFFIRMATIVE DEFENSE
 3                                   (Inappropriate Class Action)
 4            This action is not appropriate for class action treatment because a class action will
 5   not and cannot be a more efficient, expeditious, or just method of resolving the claims
 6   asserted in this action.
 7                          FORTY-FIFTH AFFIRMATIVE DEFENSE
 8                        (Reservation of Additional Affirmative Defenses)
 9            Defendant lacks sufficient knowledge or information upon which to form a belief
10   as to whether it may have additional affirmative defenses, and Defendant expressly
11   reserves the right to assert in the future additional affirmative defenses that may be
12   supported by information or facts obtained through discovery.
13                                              PRAYER
14       WHEREFORE, Defendant prays for judgment as follows:
15            1.    The Second Amended Complaint be dismissed with prejudice;
16            2.    Plaintiff takes nothing by way of this action;
17            3.    Defendant be awarded its costs of suit herein; and
18            4.    Defendant be awarded such other and further relief as the Court may deem
19   just and appropriate including, but not limited to, an award of attorneys’ fees pursuant
20   to 42 U.S.C. § 1988.
21
22                                  DEMAND FOR JURY TRIAL
23            Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and Local Rule 38-
24   1, Defendant City of Los Angeles hereby demands a trial by jury in this action.
25
26
27
28
                                          21
              DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
 Case 2:18-cv-09053-CAS-PLA Document 35 Filed 09/09/19 Page 23 of 23 Page ID #:314



 1   Dated: September 9, 2019               Respectfully submitted,

 2                                          /s/ Jessica Mariani __________________
 3                                          JESSICA MARIANI
                                            Deputy City Attorney
 4
                                            Attorneys for Defendant
 5                                          City of Los Angeles
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      22
          DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
